Ross, J.
Appellant, who was county superintendent of schools for Pulaski county, Indiana, filed a claim with the hoard of commissioners of that county, asking an allowance in the sum of $60 for labor performed, which he claimed was not a part of his duties as such superintendent of schools.
The claim was disallowed and appellant appealed from the decision of the board to the Pulaski Circuit Court, where the cause was submitted to the court. The facts were agreed to and reduced to writing, and upon these facts the court concluded that appellant was not entitled to recover for a number of the items in the account, but that as to some of the items he was entitled to recover and thereupon rendered judgment in his favor in the sum of $8.00.
The appellant prosecutes this appeal upon the assumption that because the parties agreed upon the facts, and having reduced them to writing and then submitted the case to the court upon the facts thus agreed to, the case is an agreed case, under section 553, R. S. 1881 (section 562, Burns R. S. 1894).
Counsel for the appellee insist, however, that this is not an agreed case under the statute, and that no question *600is presented for our consideration, because the facts agreed to are not properly in the record, not having been brought in by bill of exceptions or order of the court.
This action had its origin in the commissioners’ court and the circuit court acquired jurisdiction by appeal and not otherwise. Simply agreeing to the facts, and thus avoiding the introduction of evidence, did not make it an agreed case, under section 553, supra.
The case of Booth v. Cottingham, Guard., 126 Ind. 431, is not in conflict with our holding that this is not an agreed case under the statute. In that case, on appeal to the Supreme Court, both parties insisted that the case was an agreed one under the statute, and the court said that inasmuch as the parties were agreed that it was such a case, they would accept that as the theory of the case without investigating to see whether it was true, and would decide the case upon that theory.
When the parties agree upon the facts, as in this case, they do nothing more than to simplify the trial by obviating the necessity for making proof, and such facts when agreed to, do not constitute a special finding of facts, and an exception to a conclusion of law based upon such facts presents no question on appeal to this court. Henes, Admr., v. Henes, 5 Ind. App. 100.
The statement of the facts agreed to, when the case is not an agreed one under the statute, is mere evidence and nothing more. It is an agreement that the evidence would establish the facts embodied in the statement. Robbins v. Swain, Exr., 7 Ind. App. 486.
In a trial upon an agreed statement of facts, as the evidence in the case, such statement does not become a part of the record unless made so by bill of exceptions *601or order of the court. Pennsylvania Co. v. Niblack, 99 Ind. 149.
Filed October 31. 1895.
Judgment affirmed.